DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 8/23/2022 has been entered. Claims 1, 4-8, and 11-12 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Comparison of emergence times with different fresh gas flow rates following desflurane anaesthesia to Jeong (hereinafter “Jeong”), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of NPL “Calculation of Physiologic Dead Space: Comparison of Ventilator Volumetric Capnography to Measurements by Metabolic Analyzer and Volumetric CO2 Monitor” to Siobal (hereinafter “Siobal”).
Regarding claim 1, Habashi teaches a method for controlling patient recovery (see abstract and paragraph 47), wherein the patient during the recovery is ventilated with a ventilator (see abstract and fig, 1), the method comprising
-allowing spontaneous breathing by the patient (see Fig. 8 and paragraph 111; the user is monitored for spontaneous breathing, thereby being allowed to breath spontaneously)
-monitoring the expiration of the patient to determine at least an O2 concentration and an expiratory CO2 concentration (see paragraph 105, etCo2 and SpO2 are continuously monitored via sensors 56 and 58; see Fig. 1) 
- determining a target level for the O2 concentration and a target level for the expiratory CO2 concentration during recovery for the patient (see paragraph 105 and Fig. 4, steps 310 and 510, targets set for SpO2 and etCO2), 
- comparing the monitored O2 concentration with the target level for the O2 concentration for the patient (Fig. 8, step 310)
- comparing the monitored expiratory CO2 concentration with the target level for the expiratory CO2 concentration for the patient (Fig. 8, step 510), and
- controlling the O2 concentration in the patient breathing gas, as the spontaneous breathing by the patient increases, to allow the O2 concentration to match the target level for the O2 concentration (Fig. 8, Step 310 leads to step 300 oxygenation if the goal is not met; see Fig. 5 showing oxygenation steps, increasing or reducing FiO2) and the expiratory CO2 concentration to match the target level for the expiratory CO2 concentration (Fig. 8, step 510 leads to ventilation of the EtCo2 target is not met; see Fig. 7 showing ventilation steps including reducing pressure and controlling oxygen supply), wherein the O2 concentration is controlled without adding CO2 (see Figs 5 and 7; especially figure 5 showing that 02 concentration is controlled by increasing or decreasing fractionally inspired O2)
and wherein controlling the 02 concentration in the patient breathing gas as the spontaneous breathing by the patient increases (see Fig. 7, steps 570, 580, the O2 concentration continues to be controlled as the device monitors an increase in spontaneous breathing; see also paragraph 110) further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (see Fig. 7, steps 530, 370, and 390, as spontaneous breathing increases, the T(high) and P(High) are monitored and if T(high) is greater than 7 seconds and P(high) is less than 335 CMS H20, then the T(high) is increased. T(high) is the period for inspiration, so increasing T(high) reduces breath frequency, this step performed as spontaneous breathing increases), and increasing the breath volume or the breathing frequency in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the recruitment algorithm; see Fig. 6, the ventilation may be increased by increasing the pressure in the sub algorithms 460, 470, 480 and breath frequency is increased by ).
Habashi does not teach the method being recovery from anesthesia with an inhalation anesthesia agent, the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer and increasing a fresh breathing gas flow rate to a level allowing spontaneous breathing by the patient and controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.
However, Jeong teaches a method of recovery from anesthesia with an inhalation anesthesia agent (see page 1, “methods” describing that the method monitors patient recovery from inhalation anesthesia, see also page 2, second column “anesthesia was maintained with desflurane in oxygen,” therefore the patient was under anesthesia administered via inhalation), the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer (see page 3, col. 1 “Desflurane administration was terminated at the end of the surgery,” closing the vaporizer allowing desflurane into the breathing circuit) and increasing a fresh breathing gas flow rate to a level allowing spontaneous breathing by the patient (see page 3, col. 1, the patients received fresh gas flow rates of 100% oxygen after the anesthesia agent administration was terminated, the gas flow rate was given to allow spontaneous breathing).
Jeong and Habashi both teach methods of facilitating patient recovery and Jeong further teaches that a ventilator is used. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Jeong, for the purpose of using the method of Habashi in a known scenario from which a patient will need to recover and be weaned off of a ventilator following anesthesia. Habashi, as modified, further teaches controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas as the steps of Habashi would be performed after decreasing inhalation agent concentration, as taught by Jeong, as that is what allows spontaneous breathing to occur.
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Habashi further does not teach wherein the breath volume is configured to be larger than a ventilation dead space to enable a measurement of the expiratory 02 concentration.
However, Siobal teaches that ventilation dead space is the portion of the breath volume that does not contribute to gas exchange (see page 1, introduction). Therefore, the breath volume is configured to be larger than a ventilation dead space inherently as the dead space is a portion of the breath volume. This inherently enables measurement of the expiratory O2 concentration as, if there was a larger dead space than breath volume, there would be no gas being exchanged and no expiratory O2 to measure. Further, Examiner notes that the method of the modified Habashi measures expiratory O2 and controls breath volume, since the methods are the same as applicant’s it would have the same result of enabling measurement of the expiratory O2.
Regarding claim 5, Habashi further teaches monitoring the patient’s breathing to detect possible spontaneous breathing (see paragraph 111).
Regarding claim 6, Habashi, further teaches providing breathing support by providing elevated inspiration pressure with the ventilator (see Fig. 5, step 390 and Fig. 7, step 390 for examples of increasing pressure with the ventilator).
Regarding claim 12, Habashi teaches a computer readable medium storing computer executable instructions (see paragraph 95) which, when executed by a computer, cause the computer to perform steps comprising:
-monitoring the expiration of the patient to determine an expiratory O2 concentration and an expiratory CO2 concentration (see paragraph 105, etCo2 and SpO2 are continuously monitored via sensors 56 and 58; see Fig. 1)
- determining a target level for the O2 concentration for the patient and a target level for the expiratory CO2 concentration (see paragraph 105 and Fig. 4, steps 310 and 510, targets set for SpO2 and etCO2), 
- comparing the monitored O2 concentration with the target level for the O2 concentration for the patient (Fig. 8, step 310)
- comparing the monitored expiratory CO2 concentration with the target level for the expiratory CO2 concentration for the patient (Fig. 8, step 510), and
- controlling the O2 concentration in the patient breathing gas, as the spontaneous breathing by the patient increases, to allow the O2 concentration to match the target level for the O2 concentration (Fig. 8, Step 310 leads to step 300 oxygenation if the goal is not met; see Fig. 5 showing oxygenation steps, increasing or reducing FiO2) and the expiratory CO2 concentration to match the target level for the expiratory CO2 concentration (Fig. 8, step 510 leads to ventilation of the EtCo2 target is not met; see Fig. 7 showing ventilation steps including reducing pressure and controlling oxygen supply), wherein the O2 concentration is controlled without adding CO2 (see Figs 5 and 7; especially figure 5 showing that 02 concentration is controlled by increasing or decreasing fractionally inspired O2)
and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi does not teach the method being recovery from anesthesia with an inhalation anesthesia agent, the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer and increasing a fresh breathing gas flow rate to a level allowing spontaneous breathing by the patient and controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.
However, Jeong teaches a method of recovery from anesthesia with an inhalation anesthesia agent (see page 1, “methods” describing that the method monitors patient recovery from inhalation anesthesia, see also page 2, second column “anesthesia was maintained with desfluyrane in oxygen,” therefore the patient was under anesthesia administered via inhalation), the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer (see page 3, col. 1 “Desflurane administration was terminated at the end of the surgery,” therefore the vaporizer allowing desflurane into the breathing circuit was closed) and increasing a fresh breathing gas flow rate to a level allowing spontaneous breathing by the patient (see page 3, col. 1, the patients received fresh gas flow rates of 100% oxygen after the anesthesia agent administration was terminated, the gas flow rate was given to allow spontaneous breathing).
Jeong and Habashi both teach methods of facilitating patient recovery and Jeong further teaches that a ventilator is used. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Jeong, for the purpose of using the method of Habashi in a known scenario from which a patient will need to recover and be weaned off of a ventilator following anesthesia. Habashi, as modified, further teaches controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas as the steps of Habashi would be performed after decreasing inhalation agent concentration, as taught by Jeong, as that is what allows spontaneous breathing to occur.
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Habashi further does not teach wherein the breath volume is configured to be larger than a ventilation dead space to enable a measurement of the expiratory 02 concentration.
However, Siobal teaches that ventilation dead space is the portion of the breath volume that does not contribute to gas exchange (see page 1, introduction). Therefore, the breath volume is configured to be larger than a ventilation dead space inherently as the dead space is a portion of the breath volume. This inherently enables measurement of the expiratory O2 concentration as, if there was a larger dead space than breath volume, there would be no gas being exchanged and no expiratory O2 to measure. Further, Examiner notes that the method of the modified Habashi measures expiratory O2 and controls breath volume, since the methods are the same as applicant’s it would have the same result of enabling measurement of the expiratory O2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Comparison of emergence times with different fresh gas flow rates following desflurane anaesthesia to Jeong (hereinafter “Jeong”), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of NPL “Calculation of Physiologic Dead Space: Comparison of Ventilator Volumetric Capnography to Measurements by Metabolic Analyzer and Volumetric CO2 Monitor” to Siobal (hereinafter “Siobal”), as applied to claim 1 above, and further in view of Heinonen et al (US PGPub 2009/0199854).
Regarding claim 4, Habashi, as modified, further teaches  
- determining a target level for the expiratory 02 concentration for the patient during the ventilation reduction (see Fig. 8, step 310, goal is set at 95% for O2, as modified this would be expiratory O2),
- comparing the monitored expiratory 02 concentration with the target level for the expiratory 02 concentration for the patient during the reduction of the ventilation (see Fig. 8, step 310), and 
- controlling the 02 concentration in the patient breathing gas to allow the expiratory 02 concentration for the patient to match the target level for the expiratory 02 concentration (see Fig 8, step 300 and Fig. 5 showing oxygenation steps to control O2 levels by controlling FiO2)
 Habashi does not teach monitoring the expiration of the patient to determine the expiratory anesthesia agent concentration, determining a target level for the expiratory anesthesia agent concentration such that patient muscle action is allowed, detecting an expiratory anesthesia agent concentration which is equal or below said target level for the expiratory anesthesia agent concentration reducing the ventilation of the patient.
However, Heinonen teaches an analogous ventilation system (abstract) comprising monitoring the expiration of the patient to determine the expiratory anesthesia agent concentration (see Fig. 2, anesthetic agent concentration being monitored), 
- determining a target level for the expiratory anesthesia agent concentration such that patient muscle action is allowed (Fig. 2, 21; see paragraph 0022, the target anesthetic agent concentration may be any value set by user which would include a value that allows patient muscle action),
- detecting an expiratory anesthesia agent concentration which is equal or below said target level for the expiratory anesthesia agent concentration (Fig. 2, 24), 
- reducing the ventilation of the patient (Fig. 2, 25), 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Heinonen for the purpose of providing a method of delivering an anesthetic agent to a patient that provides a feedback system for controlling ventilation that monitors and controls anesthesia agent delivery to a level allows patient recovery.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Comparison of emergence times with different fresh gas flow rates following desflurane anaesthesia to Jeong (hereinafter “Jeong”), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), and further in view of NPL “Calculation of Physiologic Dead Space: Comparison of Ventilator Volumetric Capnography to Measurements by Metabolic Analyzer and Volumetric CO2 Monitor” to Siobal (hereinafter “Siobal”), as applied to claim 6 above, and further in view of Banner et al (US PGPub 2007/0000494).
Regarding claim 7, Habashi, as modified, teaches all previous elements of the claim as stated above. Habashi does not teach controlling the ventilator to adjust to the breathing frequency imposed by the patient’s breathing. 
However, Banner teaches an analogous method of controlling a ventilator (see abstract) comprising controlling the ventilator to adjust to the breathing frequency imposed by the patient’s breathing (see paragraphs 0053 and 0103, breathing frequency is used as an input to adjust ventilator settings to optimize patient effort).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Banner for the purpose of tailoring the ventilator support to the patient’s measured pathophysiology in order to minimize lung damage (see Banner paragraph 0011-0012).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Comparison of emergence times with different fresh gas flow rates following desflurane anaesthesia to Jeong (hereinafter “Jeong”), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), further in view of NPL “Calculation of Physiologic Dead Space: Comparison of Ventilator Volumetric Capnography to Measurements by Metabolic Analyzer and Volumetric CO2 Monitor” to Siobal (hereinafter “Siobal”), and further in view of Chapman et al. (US PGPub 2012/0272957).
Regarding claim 8, Habashi teaches a system for controlling patient recovery (see abstract and paragraph 47), wherein the patient during the recovery is ventilated with a ventilator (see Fig. 1), the system comprising: 
- a breathing device for ventilating a patient (Fig. 1, gas pump 12), the breathing device comprising tubing to connect the breathing device to a patient's breathing circuit (paragraph 96 and Fig. 1, tubing 40 connects the pump to the circuit)
- a ventilator connected to the breathing device to provide a pressurized breathing gas (Fig. 1, positive and negative pressure ports 14 and 16), 
- a gas mixer (Fig. 1, valve 46 controls gas supplied) and vaporizer (Fig. 1, 242) for providing patient breathing gas, the gas mixer and vaporizer being connected to the ventilator (see Fig 1 and paragraph 96). 
- a patient gas controller (Fig. 1, 20) connected to the gas mixer and vaporizer for controlling the composition of the fresh patient breathing gas provided with the gas mixer and vaporizer (see Fig. 2 and paragraphs 102 and 107-108), 
- a sensor connected to the patient gas controller, for providing at least monitored expiratory 02 concentration for the patient (see Fig. 1, sensors 54; see paragraph 100), the patient gas controller being adapted to compare the 02 concentration for the patient with a target concentration for said 02 concentration and to provide instructions for the gas mixer to control the 02 concentration of the patient breathing gas (see Fig. 4, step 310; see Fig. 5; O2 concentration is monitored and FiO2 is controlled to meet the target for SpO2), as spontaneous breathing of the patient increases (see Fig. 8, step 570, as spontaneous breathing increases, the system continues to monitor and control FiO2), to thereby allow the expiratory 02 concentration to match said target 02 concentration (see Fig. 8, step 310) and to allow an expiratory CO2 concentration to match a target level for the expiratory CO2 concentration (see Fig. 8, step 510), wherein the expiratory CO2 concentration is monitored within the expiration of the patient (see paragraph 100), and wherein the 02 concentration is controlled without adding CO2 (see Figs 5 and 8, O2 concentration is controlled by controlling FiO2 provided)
and wherein controlling the 02 concentration in the patient breathing gas further comprises controlling a reduction of a breath volume or a breathing frequency of the patient (See Fig. 7, step 510 leads to ventilation; see Fig. 7 showing ventilation flow chart, if the end tidal CO2 is not at goal, the controller implements OEELV mode; see Fig. 3A showing OEELV mode, the T Low is adjusted as necessary to achieve a desired OEELV which can be a reduction, the OEELV representing desired breath volume; adjusting T low also changes the frequency of breathing as it can be lengthened to allow less frequent breaths), and increasing the ventilation in response to the expiratory 02 concentration being below the target level (see Fig. 7, step 310, if the target O2 is below the goal the controller implements the oxygenation algorithm; see Fig. 5, the ventilation may be increased by increasing the pressure in the sub algorithm 380).
Habashi does not teach the system being for recovery from anesthesia with an inhalation anesthesia agent, the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer and increasing a fresh breathing gas flow rate to a level allowing spontaneous breathing by the patient and controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas.
However, Jeong teaches a method of recovery from anesthesia with an inhalation anesthesia agent (see page 1, “methods” describing that the method monitors patient recovery from inhalation anesthesia, see also page 2, second column “anesthesia was maintained with desfluyrane in oxygen,” therefore the patient was under anesthesia administered via inhalation), the method comprising decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer (see page 3, col. 1 “Desflurane administration was terminated at the end of the surgery,” therefore the vaporizer allowing desflurane into the breathing circuit was closed) and increasing a fresh breathing gas flow rate to a level allowing spontaneous breathing by the patient (see page 3, col. 1, the patients received fresh gas flow rates of 100% oxygen after the anesthesia agent administration was terminated, the gas flow rate was given to allow spontaneous breathing).
Jeong and Habashi both teach methods of facilitating patient recovery and Jeong further teaches that a ventilator is used. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Habashi to first include reducing inhalation agent concentration, as taught by Jeong, for the purpose of using the method of Habashi in a known scenario from which a patient will need to recover and be weaned off of a ventilator following anesthesia. Habashi, as modified, further teaches controlling reduction of breath volume or breathing frequency in response to decreasing the inhalation anesthesia agent concentration in the patient breathing gas as the steps of Habashi would be performed after decreasing inhalation agent concentration, as taught by Jeong, as that is what allows spontaneous breathing to occur.
Habashi further does not teach that the monitored O2 concentration and target O2 concentration are expiratory O2 concentrations.
However, Linko teaches an analogous method of mechanical ventilation and recovery therefrom (see abstract and page 150, Col. 1) wherein expiratory O2 concentration was measured to monitor patient recovery (see page 150 ‘methods’ section). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the measured O2 concentration of Habashi to be expiratory O2 concentration because Linko teaches that monitoring expiratory oxygen allows more rapid correction of scenarios such as hypoxia as the value is measured and can be provided quicker than SpO2 (see page 154, col. 2).
Habashi does not teach a ventilator controller connected to the ventilator to control the gas volume and breath frequency provided with the ventilator.
However, Chapman teaches an analogous patient ventilation system (abstract) comprising a ventilator controller (Fig. 1, 36) connected to the ventilator to control the gas volume and breath frequency provided with the ventilator (see paragraph 0024).
Habashi and Chapman both teach automatic control systems for ventilators in order to increase safety and efficacy. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to modify Heinonen with the teachings of Chapman for the purpose of automatically controlling ventilator settings that effect patient safety and efficiency of air delivery.
Habashi further does not teach wherein the breath volume is configured to be larger than a ventilation dead space to enable a measurement of the expiratory 02 concentration.
However, Siobal teaches that ventilation dead space is the portion of the breath volume that does not contribute to gas exchange (see page 1, introduction). Therefore, the breath volume is configured to be larger than a ventilation dead space inherently as the dead space is a portion of the breath volume. This inherently enables measurement of the expiratory O2 concentration as, if there was a larger dead space than breath volume, there would be no gas being exchanged and no expiratory O2 to measure. Further, Examiner notes that the method of the modified Habashi measures expiratory O2 and controls breath volume, since the methods are the same as applicant’s it would have the same result of enabling measurement of the expiratory O2.
Claim 11 is under 35 U.S.C. 103 as being unpatentable over Habashi (US PGPub 2008/0295839) in view of NPL “Comparison of emergence times with different fresh gas flow rates following desflurane anaesthesia to Jeong (hereinafter “Jeong”), further in view of NPL “Monitoring of the inspired and end-tidal oxygen, carbon dioxide, and nitrous oxide concentrations: clinical applications during anesthesia and recovery” to Linko (hereinafter “Linko”), further in view of NPL “Calculation of Physiologic Dead Space: Comparison of Ventilator Volumetric Capnography to Measurements by Metabolic Analyzer and Volumetric CO2 Monitor” to Siobal (hereinafter “Siobal”), and further in view of Chapman et al. (US PGPub 2012/0272957), as applied to claim 8 above, and further in view of Banner et al (US PGPub 2007/0000494).
Regarding claim 11, Habashi, as modified, teaches all previous elements of the claim as stated above. Habashi does not teach wherein the sensor is adapted to determine the occurrence of spontaneous breathing and wherein the ventilator controller is adapted to instruct the ventilator to adjust to the breathing frequency imposed by said spontaneous breathing. 
However, Banner teaches an analogous system for controlling a ventilator (see abstract) wherein the sensor is adapted to determine the occurrence of spontaneous breathing (see paragraph 0006 and 0009) and wherein the ventilator controller is adapted to instruct the ventilator to adjust to the breathing frequency imposed by said spontaneous breathing (see paragraphs 0053 and 0103, breathing frequency is used as an input to adjust ventilator settings to optimize patient effort).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Habashi with the teachings of Banner for the purpose of provided appropriate support to a patient spontaneously breathing and in order to tailor the ventilator support to the patient’s measured pathophysiology in order to minimize lung damage (see Banner paragraph 0011-0012).
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Applicant argues, see page 2 of arguments, that Habashi is directed to recovery from a ventilator and is silent as to anesthesia in general. Examiner agrees, however, Jeong, and previously Orr, is used to teach this limitation. While Habashi teaches recovery from a ventilator, patients under anesthesia are often ventilated, see the cited Jeong reference. It would have been obvious to modify Habashi to be used in a setting where a patient was under anesthesia and ventilated and needs to be recovered from both, as that scenario is well-known in the art. In that scenario, the anesthesia must first be decreased to allow spontaneous breathing in order to be recovered from ventilation.
Applicant argues, see page 2, that Orr fails to teach decreasing inhalation anesthesia agent concentration in the patient breathing gas by at least partially closing a vaporizer and increasing a fresh breathing s flow rate.” Examiner agrees that Orr does not teach this method of reducing anesthesia agent concentration. However, Jeong is now used to teach this limitation, as necessitated by applicant’s amendment. 
Applicant argues, see page 2, that Linko does not teach “decreasing inhalation anesthesia agent concentration.” However, as stated above, Jeong is used to teach this limitation. 
Applicant argues, see pages 2-3, that Habashi, Orr, and Linko fail to teach “wherein the breath volume is configured to be larger than a ventilation dead space to enable a measurement of the expiratory O2 concentration. Examiner agrees that these references are silent as to breath volume being larger than a ventilation dead space. However, as stated by the cited Siobal reference, the relationship between breath volume and ventilation dead space is that the dead space is a portion of the total breath volume. The dead space being the portion of the total volume that doesn’t participate in gas exchange. Therefore, the dead space is inherently smaller than the breath volume by nature of the relationship between the two. Further, this “enables measurement of the expiratory O2 concentration” since the structure of this instant application is the same as the modified Habashi. Since the structures to control breath volume and ventilation dead space as well as the structures to measure expiratory gases are the same as those in applicant’s specification, then they result in the same enablement.
The examiner would like to point out the suggested amendments toward ocygen control methods mentioned in the interview summary dated 4/8/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                    


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785